[Cite as State v. Pagan, 2014-Ohio-1510.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99935




                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                            JOSE PAGAN
                                                      DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             DISMISSED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-11-546295-A

        BEFORE: E.T. Gallagher, J., E.A. Gallagher, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED: April 10, 2014
ATTORNEY FOR APPELLANT

Mary Elaine Hall
645 Leader Building
526 Superior Avenue, East
Cleveland, Ohio 44114


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY:    Adam M. Chaloupka
       James Hofelich
Assistant Prosecuting Attorneys
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

      {¶1} Defendant-appellant, Jose Pagan (“Pagan”), filed the instant appeal

challenging the new sentence he received on remand following a successful appeal of his

original sentence.   This court remanded the case for resentencing because Pagan’s

convictions were allied offenses that should have merged. On remand, the trial court

sentenced Pagan to three years on the underlying offense plus three years on a firearm

specification to be served consecutively for an aggregate six-year sentence. However, in

contrast to the six-year sentence pronounced at the resentencing hearing, the trial court’s

journal entry imposed a 13-year sentence, which was the original sentence before this

court remanded for merger of allied offenses.

      {¶2} While this appeal was pending, this court sua sponte ordered the trial court to

correct the noted inconsistency and, pursuant to our order, the trial court entered a

corrective nunc pro tunc journal entry. Courts possess inherent authority to correct errors

in judgment entries in order for the record to speak the truth. State ex rel. Fogle v.

Steiner, 74 Ohio St.3d 158, 163-164, 656 N.E.2d 1288 (1995); see Crim.R. 36. Thus, the

purpose of a nunc pro tunc entry is to make the record reflect the truth. State v. Zawitz,

8th Dist. Cuyahoga No. 99179, 2013-Ohio-2540, ¶ 13, citing Reinbolt v. Reinbolt, 112

Ohio St. 526, 147 N.E. 808 (1925).
      {¶3} This court subsequently heard oral arguments, and the parties agreed that

the corrective journal entry remedied the issue raised in Pagan’s sole assignment of error.

 This appeal is now moot.

      {¶4} Appeal dismissed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
TIM McCORMACK, J., CONCUR